     Case: 1:19-cv-02606 Document #: 19 Filed: 07/12/19 Page 1 of 1 PageID #:45

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

SAJ Group, LLC
                                    Plaintiff,
v.                                                    Case No.: 1:19−cv−02606
                                                      Honorable Robert W. Gettleman
Oettinger Davidoff AG, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 12, 2019:


        MINUTE entry before the Honorable Robert W. Gettleman: Second agreed motion
to extend time for Defendant Gerald Bernard Gallery, Inc. to respond to the complaint
[17] is granted. Defendant's responsive pleading due 8/15/19. The parties are to file a joint
status report on this court's form and deliver a courtesy copy to chambers by 8/22/2019.
Motion presentment hearing set for 7/16/2019 is stricken. This matter is set for a hearing
to report on status on 8/28/2019 at 9:10 a.m. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
